Thompson, Justice,
dissenting.
I respectfully dissent because, in my view, the superior court judge acted within the boundaries of inherent judicial power when he issued the Certificate of Need.
The concept of inherent judicial power has found expression in OCGA § 15-6-24. However, that statute is not a limitation on the inherent power of the courts; it simply defines a remedy. Grimsley v. Twiggs County, 249 Ga. 632, 634 (292 SE2d 675) (1982). Inherent judicial “power is a principle which arises from the doctrine of separation and equality of the branches of government.” Id. It is complete within its branch and as broad as the judiciary’s duty to the public. McCorkle v. Judges of Superior Court of Chatham County, 260 Ga. 315, 316 (392 SE2d 707) (1990); see Miree v. United States, 242 Ga. 126, 132 (249 SE2d 573) (1978) (power of judiciary is equal to its duties). Thus, a court has “ ‘inherent power to determine and compel payment of those sums of money which are reasonable and necessary to carry out its mandated responsibilities. . . .’” Grimsley v. Twiggs County, supra at 633. And because those responsibilities include the orderly and efficient administration of the business of the court, a superior court judge has inherent power to redress “the basic needs of the court as to equipment, facilities or supporting personnel.” (Emphasis supplied.) McCorkle, supra.
Fire safety is a basic and urgent need of any facility. This holds true for the courthouse where, in case of fire, courthouse personnel and members of the public who are compelled to attend the business of the court (jurors, witnesses, litigants) are in jeopardy. Thus, fire safety is not a courthouse extravagance; it is a necessary and proper concern of the judiciary. If the governing authorities fail to redress that concern, the courts have inherent power to do so. Id.
In this case, the DeKalb County courthouse was woefully out of step with the fire safety code. The governing authorities refused to appropriate funds to install a fire sprinkler system to make the courthouse safe. The DeKalb County superior court judge attempted to rectify the situation by issuing a Certificate of Need. In my view, the superior court judge had inherent power to bring the courthouse “up to code” to ensure courthouse safety and the orderly administration of the court’s business.
I recognize that, as the majority points out, inherent judicial power is to be used as a shield, not a sword. I believe the superior court judge properly used his inherent power to shield the courthouse from the governing authorities’ failure to rectify an unsafe condition.
I am authorized to state that Justice Hunstein joins in this dissent.
*100Decided March 6, 1995.
Huddleston & Medori, Kathryn M. Zickert, for appellant.
Jonathan A. Weintraub, for appellee.